UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4816



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEFF NICHOLAS HILL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:05-cr-00315-3)


Submitted:   October 15, 2007             Decided:   October 26, 2007


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher R. Clifton, GRACE, HOLTON, TISDALE & CLIFTON, LLP,
Winston-Salem, North Carolina, for Appellant. Anna Mills Wagoner,
United States Attorney, Kearns Davis, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jeff Nicholas Hill appeals his convictions and 172-month

sentence following his guilty plea to conspiracy to distribute

oxycodone, in violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(C)

(2000);   possession     with   intent   to     distribute   oxycodone,      in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), 18 U.S.C. § 2

(2000); and possession of firearms in connection with a drug

trafficking offense, in violation of 18 U.S.C. §§ 924(c)(1)(A)(i),

(c)(1)(C)(i), 2 (2000).      Hill contends the district court erred in

denying his motion to suppress evidence resulting from a stop and

search of his vehicle.1     We conclude the district court did not err

in finding police officers had reasonable suspicion to justify the

stop and protective search or in denying the motion to suppress.

Accordingly, we affirm.

              This court reviews the district court’s factual findings

underlying a motion to suppress for clear error and the district

court’s legal determinations de novo.           United States v. Grossman,

400 F.3d 212, 216 (4th Cir. 2005).         When a suppression motion has

been denied, this court reviews the evidence in the light most

favorable to the Government.      Id.

              “[A]n officer may, consistent with the Fourth Amendment,

conduct   a    brief,   investigatory    stop   when   the   officer   has   a



     1
      Hill’s conditional guilty plea preserved his right to appeal
the district court’s denial of his motion to suppress.

                                   - 2 -
reasonable, articulable suspicion that criminal activity is afoot.”

Illinois v. Wardlow, 528 U.S. 119, 123 (2000) (citing Terry v.

Ohio, 392 U.S. 1 (1968)).    To conduct a Terry stop, there must be

“at least a minimal level of objective justification for making the

stop.”   Wardlow, 528 U.S. at 123.        Reasonable suspicion requires

more than a hunch but less than probable cause and may be based on

the collective knowledge of officers involved in an investigation.

Id. at 123-24.

          Hill   contends   the   police   officers   lacked   reasonable

suspicion to stop his vehicle because they did not have reliable or

specific information that he was engaged in criminal activity. The

police officers stopped Hill’s vehicle based on the following

circumstances.    A suspect was arrested in connection with an

assault, and upon arrest, the police began conducting surveillance

of the suspect’s house.     The police also had information at the

time, provided by a confidential informant, that the suspect’s

house contained a marijuana grow room and an arsenal of weapons.

Shortly after the officers began watching the house, three vehicles

parked in front of the house, and the drivers hurriedly began

transferring items from the house into the vehicles.           Among the

items carried out, the officers observed numerous plastic bags, a

safe, and what appeared to be a long gun wrapped in a blanket.        The

vehicles then hurriedly departed, and the officers followed and

eventually pulled them over.      One of the cars was driven by Hill.


                                  - 3 -
            Hill   points   out   that   the   confidential   informant’s

information regarding the contents of the house was not based on

personal observation and none of the information implicated him.

Nevertheless, the officer who obtained the information from the

confidential informant personally knew the informant.         The officer

also knew that the source of the information was the informant’s

spouse, who worked closely with the arrested suspect for the same

employer.   Moreover, much of the information provided was detailed

and corroborated.     Accordingly, we agree with the district court

that the police had reasonable suspicion based upon information

provided by the informant.        See Illinois v. Gates, 462 U.S. 213,

243-44 (once corroborated, even an otherwise unreliable tip may

establish the higher, probable cause standard).           Additionally,

while the tip did not convey any information about Hill, and

indeed, the officers did not know who Hill was as they observed him

taking items from the house, the activity observed by the officers,

along with information they already had, gave rise to reasonable

suspicion that Hill was engaged in criminal activity.

            Hill also contends the police officers were not entitled

to search the passenger compartment of his car because the stop of

the vehicle was unjustified, his consent to search was invalid, and

there was no basis to believe he was dangerous.2          When a police


     2
      When the officer searched the passenger compartment of the
car, he found hand-made grenades in a plastic container.       He
stopped searching, called the bomb squad, and arrested Hill. In a

                                   - 4 -
officer lawfully stops a vehicle and possesses “a reasonable belief

based on ‘specific and articulable facts’. . . that the suspect is

dangerous and . . . may gain immediate control of weapons,” the

officer may search the areas of the passenger compartment of the

automobile where “a weapon may be placed or hidden.”    Michigan v.

Long, 463 U.S. 1032, 1049-50 (1983) (quoting Terry, 392 U.S. at

21).   In so holding, “the Long Court rejected the argument that an

officer has no reasonable basis for believing that a suspect may

gain control of a weapon in his vehicle when the suspect is outside

of the vehicle and under an officer's ‘brief control.’”      United

States v. Holmes, 376 F.3d 270, 276 (4th Cir. 2004)(citing Long,

463 U.S. at 1051-52).

           Here, the police officers had a reasonable belief Hill

was dangerous because they had reason to believe he had removed

items from a house containing numerous weapons.   The officers also

knew that at least one of the items taken from the house appeared

to be a gun.   Moreover, when they approached the car, both officers

involved in stopping Hill’s car observed a gun in the back seat.

As was the case in Holmes, although Hill was out of the car and

restrained when the officer searched the passenger compartment, the

officer was entitled to conduct a protective search of that area

because of the possibility that Hill would have access to any



later search of the car, the officers found additional ammunition
and a variety of drugs.

                                - 5 -
weapons located there.     See Holmes, 376 F.3d at 280 (protective

search   of   passenger   compartment    warranted   when   suspect    was

handcuffed in the back of police cruiser, because if not arrested,

the suspect would be permitted to return to the vehicle).

           Accordingly,   the   district   court   correctly   found   the

officers had reasonable suspicion sufficient to justify a stop and

protective search of the passenger compartment of Hill’s car and

properly denied Hill’s motion to suppress. We therefore affirm

Hill’s convictions and sentence.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




                                 - 6 -